UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1624



THINEMAR SWAYZER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF DEFENSE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (99-1407-A)


Submitted:   November 27, 2001          Decided:     December 12, 2001


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Endicott, Jr., Harker Heights, Texas, for Appellant.
Kenneth E. Melson, United States Attorney, Dennis E. Szybala, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Thinemar Swayzer appeals the district court’s order dismissing

her civil action alleging discrimination under the Rehabilitation

Act.   We have reviewed the record and the district court’s opinion

and find no reversible error.    Accordingly, we affirm on the rea-

soning of the district court.    See Swayzer v. United States Dep’t

of Defense, No. 99-1407-A (E.D. Va. filed Mar. 6, 2001; entered

Mar. 7, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2